DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract appears to be nothing more that a word by word copy of the claim.  Put abstract into narrative format.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I), similar to the Arrhenius equation, Diamond v. Diehr;. 
This judicial exception is not integrated into a practical application because does not meet limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The images are inputs are an additional element, but they are merely Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g);.  The pre-amble generally links the use of a judicial exception to a particular technological environment or field of use (discussed in MPEP § 2106.05(h)
Amending the claim such that the optimized parametrized conversion function T is used somehow, may overcome this rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 5, 7, 9, 14, 16, 18, the phrase "for example", “e.g.” or "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by “Deep MR to CT Synthesis using Unpaired Data”, hereafter referred to as Wolterink.
Wolterink discloses Claim 1 (Currently Amended): A system [[(100)]] for generating an optimized parametrized conversion function T for converting an original medical image of a first image type into a 
obtain original medical images of the first and second image types; (Section 2, ‘’ This study included brain MR and CT images of 24 patients that were scanned for radiotherapy treatment planning of brain tumors. MR and CT images were acquired on the same day in radiation treatment position using a thermoplastic mask for immobilization. Patients with heavy dental artefacts on CT and/or MR were excluded. T1 3D MR (repetition time 6.98 ms, echo time 3.14 ms, flip angle 8◦ ) images were obtained with dual flex coils on a Philips Ingenia 1.5T MR scanner (Philips Healthcare, Best, The Netherlands). CT images were acquired helically on a Philips Brilliance Big Bore CT scanner (Philips Healthcare, Best, The Netherlands) with 120 kVp and 450 mAs.”)
obtain an initial parametrized conversion function G to convert original medical images of the first image type into converted medical images of the second image type; (Section 3, paragraph 2, “The forward cycle consists of three separate CNNs. First, network SynCT is trained to translate an input MR image IMR into a CT image. Second, network SynMR is trained to translate a synthesized CT image SynCT (IMR) back into an MR image. Third, network DisCT is trained to discriminate between synthesized SynCT (IMR) and real CT images ICT . Each of these three neural networks has a different goal. While DisCT aims to distinguish synthesized CT images from real CT images, network SynCT tries to prevent this by synthesizing images that cannot be distinguished from real CT images. These images should be translated back to the MR domain by network SynMR so that the original image is reconstructed from SynCT (IMR) as accurately as possible.”, where training a Neural Network inherent requires obtaining and using an initial conversion function, followed by repeatedly modifying the function based on the training data/images compared with the synthesized data1)
 (Section 3, paragraph 2, EQN #3 
    PNG
    media_image1.png
    127
    1189
    media_image1.png
    Greyscale

Where everything after the “+” is the first penalty and the subtraction is the comparison;)
calculate a second penalty P2 based on at least one comparison of an original medical image of the first image type and a converted medical image of the second image type that has been generated by applying a second parametrized conversion function G2, which is based on the initial parametrized conversion function G, to the original medical image of the first image type, after converting the original medical image of the first image type and/or the converted medical image of the second image type into images of the same image type; and (Section 3, paragraph 2, EQN #3 
    PNG
    media_image1.png
    127
    1189
    media_image1.png
    Greyscale

Where everything before the “+” is the second penalty and the subtraction is the comparison;)
generate the optimized parametrized conversion function T based on the parameters of the initial parametrized conversion function G and at least said first and second penalties PI and P2. (Section 3, paragraph 2, EQN #3 
    PNG
    media_image1.png
    127
    1189
    media_image1.png
    Greyscale

Lcycle is the conversion function T and the penalties are dependent upon G as shown above)


Wolterink discloses Claim 2 (Currently Amended): [[A]] The system according to claim 1, wherein the at least one processing unit is further configured to: obtain a first parametrized discriminator function Di to discriminate between original medical images of the second image type and converted medical images of the second image type; and  (Section 3, paragraph 2, “The forward cycle consists of three separate CNNs. First, network SynCT is trained to translate an input MR image IMR into a CT image. Second, network SynMR is trained to translate a synthesized CT image SynCT (IMR) back into an MR image. Third, network DisCT is trained to discriminate between synthesized SynCT (IMR) and real CT images ICT . Each of these three neural networks has a different goal. While DisCT aims to distinguish synthesized CT images from real CT images, network SynCT tries to prevent this by synthesizing images that cannot be distinguished from real CT images. These images should be translated back to the MR domain by network SynMR so that the original image is reconstructed from SynCT (IMR) as accurately as possible.”, where training a Neural Network inherent requires obtaining and using an initial conversion function, followed by repeatedly modifying the function based on the training data/images compared with the synthesized data))
calculate a third penalty P3 based on a classification error of the first parametrized discriminator function DI when trying to discriminate between at least one original medical image of the second image type and at least one converted medical image of the second image type that has been generated by applying a third parametrized conversion function G3, which is based on the initial parametrized conversion function G, to at least one original medical image of the first image type; (Section 3, paragraph 2, EQN # 
    PNG
    media_image2.png
    62
    1002
    media_image2.png
    Greyscale
)
wherein the at least one processing unit generates the parametrized conversion function T based on the parameters of the initial parametrized conversion function G and at least said first, second and third penalties P1, P2 and P3. (Section 3, paragraph 2, EQN #3 
    PNG
    media_image1.png
    127
    1189
    media_image1.png
    Greyscale

Lcycle is the conversion function T, Where SynCT and SynMR a programmed using the Discriminator; see also 
    PNG
    media_image3.png
    680
    942
    media_image3.png
    Greyscale
)


Wolterink discloses Claim 3 (Currently Amended): [[A]] The system according to claim 2, wherein the at least one processing unit obtains the first parametrized discriminator function DI based on the parameters of the parametrized discriminator function Di used for generating said optimized parametrized conversion function T and at least said third penalty P3, so that the first parametrized discriminator function Di is iteratively optimized. (Section 3, paragraph 2, “The forward cycle consists of three separate CNNs. First, network SynCT is trained to translate an input MR image IMR into a CT image. Second, network SynMR is trained to translate a synthesized CT image SynCT (IMR) back into an MR image. Third, network DisCT is trained to discriminate between synthesized SynCT (IMR) and real CT images ICT . Each of these three neural networks has a different goal. While DisCT aims to distinguish synthesized CT images from real CT images, network SynCT tries to prevent this by synthesizing images that cannot be distinguished from real CT images. These images should be translated back to the MR domain by network SynMR so that the original image is reconstructed from SynCT (IMR) as accurately as possible.”, where training a Neural Network inherent requires obtaining and using an initial conversion function, followed by repeatedly modifying the function based on the training data/images compared with the synthesized data))

Wolterink discloses Claim 4 (Currently Amended): [[A]] The system according to any one of claims 1 3 claim 1, wherein the at least one processing unit is further configured to: obtain a second parametrized discriminator function D2 to discriminate between a) image pairs with corresponding original medical images, an original medical image of the first image type and an original medical image of the second image type, which have been paired and thereby determined to show the same part of the same patient; and b) image pairs of an original medical image of the first image type and a (Section 3, paragraph 2, EQN # 
    PNG
    media_image4.png
    103
    1121
    media_image4.png
    Greyscale
) (See alsoFig. 3
    PNG
    media_image5.png
    683
    1212
    media_image5.png
    Greyscale
DisMR is the discriminator function)

Wolterink discloses Claim 5 (Currently Amended): [[A]] The system according to claim 1, wherein the at least one processing unit obtains the initial parametrized conversion function G by generating it using a machine learning algorithm such as a neural network, a random forest, or a support (Abstract, neural network, initial model parameters are usually preset by operator or generated by machine learning)

Wolterink discloses Claim 6 (Currently Amended): [[A]] The system according to claim 1, wherein the at least one processing unit obtains the initial parametrized conversion function G by using a previously generated optimized parametrized conversion function T as the initial parametrized conversion function G, so that the parametrized conversion function T is iteratively optimized. (Abstract, neural network, where in a GAN this is how it works, it is an iterative process)

Wolterink discloses Claim 7 (Currently Amended): [[A]] The system according to claim 1, wherein the at least one processing unit compares the first original medical image with the corresponding first converted medical image by voxel wise comparing the images, after first converting both images into a third image type such as e.g. a gradient image, a segmented image, or the output from a pre-trained machine learning algorithm such as a convolutional neural network, wherein the third image type amplifies certain features such as contours, regions-of- interest (ROI) and/or structures in the images so that they may more easily be compared.(pg.9, “. These images were were rigidly registered to allow a voxel-wise comparison between synthesized CT and reference CT images. We do not expect this registration step to influence training, as training images were provided in a randomized unpaired way, making it unlikely that both an MR image and its registered corresponding CT image were simultaneously shown to the GAN. In addition, images were randomly cropped, which partially cancels the effects of rigid registration.”, where cropping is a segmentation algorithm)

 Claim 8 (Currently Amended): [[A]] The system according to claim 1, wherein the first parametrized conversion function G1 and/or the second parametrized conversion function G2 are the same as the initial parametrized conversion function G.(see claim 1)

Wolterink discloses Claim 9 (Currently Amended): [[A]] The system according to claim 1, wherein the image type is a medical image modality, such as e.g. MR, CT or CBCT. (Abstract)

Claim 10-18 are rejected under similar grounds as claims 1-9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nie, D., Trullo, R., Petitjean, C., Ruan, S., Shen, D.: Medical image synthesis with context-aware generative adversarial networks. arXiv preprint arXiv:1612.05362 (2016)
Yi, Z., Zhang, H., Gong, P.T., et al.: Dualgan: Unsupervised dual learning for image-to-image translation. arXiv preprint arXiv:1704.02510 (2017)
Goodfellow, I., Pouget-Abadie, J., Mirza, M., Xu, B., Warde-Farley, D., Ozair, S., Courville, A., Bengio, Y.: Generative adversarial nets. In: Advances in neural information processing systems. pp. 2672–2680 (2014)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See for example seminal work by Goodfellow, Ian J. et al. “Generative Adversarial Networks.” ArXiv abs/1406.2661 (2014): n. pag.